Exhibit 99.1 TriplePoint Venture Growth BDC Corp. Announces Record $0.55 Net Investment Income per Share and 19.9% Weighted Average Annualized Portfolio Yield for the Second Quarter Declares Third Quarter 2017 Distribution of $0.36 per Share Menlo Park, Calif., August 8, 2017 — TriplePoint Venture Growth BDC Corp. (NYSE: TPVG) (the “Company,” "TPVG," “we,” “us,” or “our”), the leading financing provider to venture growth stage companies backed by a select group of venture capital firms in the technology, life sciences and other high growth industries, today announced its financial results for the second quarter of 2017.TPVG also declared a third quarter 2017 distribution of $0.36 per share. Second Quarter 2017 Highlights: • Total investment income of $15.7 million, or $0.98 per share • Net investment income of $8.8 million, or $0.55 per share • Net increase in net assets resulting from operations of $7.9 million, or $0.50 per share • Quarterly increase in net asset value of $0.14 per share to $13.52 • 19.9% weighted average annualized portfolio yield on debt investments for the second quarter • Signed $143.9 million of new term sheets and closed $106.0 million of new debt commitments to venture growth stage companies • Funded $56.9 million in debt investments and $1.0 million in equity investments to seven portfolio companies • Received $129.5 million of repayments and prepayments from five portfolio companies • Declared a third quarter distribution of $0.36 per share, payable on September 15, 2017; bringing total distributions to $5.18 per share since IPO • Subsequent to second quarter, raised approximately $72.3 million of net proceeds from the issuance of 5.75% notes due 2022 (NYSE: TPVY), and exercised option to redeem $54.6 million of 6.75% notes due 2020 (NYSE: TPVZ) Year-To-Date 2017 Highlights: • Total investment income of $30.0 million, or $1.88 per share • Net investment income of $16.8 million, or $1.05 per share • Signed $192.7 million of term sheets and closed $143.0 million of new debt commitments to venture growth stage companies • Funded $72.3 million in debt and equity investments to twelve portfolio companies • Received $182.8 million of repayments and prepayments from seven portfolio companies • Paid $11.5 million of distributions, or $0.72 per share “Our unique venture growth lending model delivered a record portfolio yield as well as a 17% return on average equity and a 10% return on average assets, based on NII,” said Jim Labe, chairman and chief executive officer of TPVG.“Given our signed term sheets, outstanding commitments, and portfolio quality, we are poised for a strong finish for the year.” “We are well-positioned to capture the global demand for venture lending that we see in the marketplace,” said Sajal Srivastava, president and chief investment officer of the Company. “The attractive risk-adjusted returns we continue to deliver to TPVG stockholders reflect our underwriting discipline as well as our focus on venture growth stage companies backed by a select group of venture capital investors.” Portfolio and Investment Activity During the second quarter of 2017, the Company entered into $106.0 million of new commitments, funded nine debt investments totaling $56.9 million of principal, funded two equity investments totaling $1.0 million and acquired warrants valued at $1.3 million. The new debt investments funded during the quarter had a 14.8% weighted average annualized portfolio yield at origination. The Company had debt repayments and prepayments of $129.5 million during the quarter, resulting in a weighted average annualized portfolio yield on debt investments for the second quarter of 19.9%. The Company calculates weighted average portfolio yield as the 1 annualized rate of the interest income recognized during the period divided by the average amortized cost of debt investments in the portfolio at the beginning of each month in the period.1 As of June 30, 2017, the Company held 44 debt investments with 16 companies and 38 warrant and equity investments with 33 companies.The total cost and fair value of these investments were $251.2 million and $253.8 million, respectively.Total portfolio investment activity for the three and six months ended June 30, 2017 and 2016 was as follows: For the Three Months Ended June30, For the Six Months Ended June30, (dollars in thousands) Beginning portfolio at fair value $ New debt investments Principal payments from debt investments ) Early principal prepayments and repayments ) Accretion of debt investment fees ) Payment-in-kind coupon New warrants New equity investments — — Proceeds from the sale of investments ) — ) (7 ) Net realized (losses) on investments ) Net change in unrealized gains (losses) on investments ) Ending portfolio at fair value $ Signed Term Sheets During the second quarter of 2017, TriplePoint Capital LLC (“TPC”) entered into $143.9 million of non-binding term sheets to venture growth stage companies.These opportunities are subject to underwriting conditions including, but not limited to, the completion of due diligence, negotiation of definitive documentation and investment committee approval, as well as compliance with TPC’s allocation policy.Accordingly, there is no assurance that any or all of these transactions will be completed or assigned to the Company, even though the Company is the primary vehicle through which TPC focuses its venture growth stage business. Debt Investment Commitments As of June 30, 2017, the Company’s unfunded commitments totaled $146.5 million, of which $25.0 million is dependent upon customers reaching certain milestones.Of the $146.5 million of unfunded commitments, $36.1 million will expire during 2017, $75.4 million will expire during 2018 and $35.0 million will expire during 2019, if not drawn prior to expiration.Since these commitments may expire without being drawn, unfunded commitments do not necessarily represent future cash requirements or future earning assets for the Company.
